DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Arling teaches controlling multiple appliances in a networked environment.  Arling fails to teach or suggest the combination of limitations to include receiving spreadsheets, that include spreadsheet formulas, from programming devices, and receiving from smart devices current states of functional units of the smart devices; a memory for storing a spreadsheet received from a programming device via the communication unit; and a processor programmed to autonomously:  interpret the spreadsheet stored in the memory to calculate a target state of the active unit connected to the controller according to: (i) one or more of the spreadsheet formulas, and (ii) one or more of the current states of functional units received via the communication unit, and control the active unit connected to the controller for performing an action according to the calculated target state.  Therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea Long whose telephone number is (571)270-1055.  The examiner can normally be reached on Monday - Thursday 6:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA N LONG/Primary Examiner, Art Unit 2175